Exhibit 10.2

CARDINAL HEALTH, INC.

RESTRICTED SHARE UNITS AGREEMENT

This Agreement is entered into in Franklin County, Ohio. On [grant date] (the
“Grant Date”), Cardinal Health, Inc, an Ohio corporation (the “Company”), has
awarded to [employee name] (“Awardee”) [# of shares] Restricted Share Units (the
“Restricted Share Units” or “Award”), each of which represents an unfunded,
unsecured promise of the Company to deliver one common share, without par value,
of the Company to Awardee as set forth herein. The common shares subject to this
Award are referred to as the “Shares.” The Restricted Share Units have been
granted pursuant to the Cardinal Health, Inc. 2005 Long-Term Incentive Plan, as
amended (the “Plan”), and shall be subject to all provisions of the Plan, which
are incorporated herein by reference, and shall be subject to the provisions of
this Restricted Share Units Agreement (this “Agreement”). Capitalized terms used
in this Agreement which are not specifically defined shall have the meanings
ascribed to such terms in the Plan. This Award is granted in connection with the
plan to spin-off the Clinical and Medical Products businesses (“CMP”) of the
Company to the shareholders of the Company (the “Spin-off”). If the Spin-off
occurs, the Human Resources and Compensation Committee of the Board of Directors
of the Company (the “Board”) shall adjust the Shares subject to this Award, in
accordance with Section 16 of the Plan, to deliver an appropriate and equitable
number of Shares of the Company and newly issued common equity of CMP.

1. Vesting. Subject to the provisions of this agreement, the Restricted Share
Units shall vest on the earliest of (a) the Spin-off, (b) determination by the
Board not to proceed with the Spin-off, or (c) October 15, 2010 (the “Vesting
Date”). Notwithstanding the foregoing, in the event of a Change of Control prior
to Awardee’s Termination of Employment, the Restricted Share Units shall vest in
full.

2. Transferability. Prior to the Delivery Date (as defined below) of the Shares
under this Agreement, Awardee shall not be permitted to sell, transfer, pledge,
assign or otherwise encumber the Restricted Share Units.

3. Termination of Employment. Except as set forth in the last sentence of this
Paragraph, if a Termination of Employment occurs prior to the vesting of the
Restricted Share Units, the Restricted Share Units shall be forfeited by
Awardee. If Awardee voluntarily terminates employment with the Company after
vesting of the Award, but prior to the Delivery Date, the Restricted Share Units
shall be forfeited by Awardee. If a Termination of Employment occurs prior to
the vesting of the Restricted Share Units by reason of Awardee’s death or
Disability, but at least 6 months from the Grant Date, then the Restricted Share
Units shall immediately vest in full and shall not be forfeited. For the purpose
of this Agreement, an Employee shall not be considered to have a Termination of
Employment, if his or her employer is CMP or one of its affiliates when it is
spun-off from the Company, provided that he or she shall have a Termination of
Employment, if he or she ceases to be an employee of CMP or one of its
affiliates after the Spin-off.

4. Triggering Conduct/Competitor Triggering Conduct. As used in this Agreement,
“Triggering Conduct” shall include the following: disclosing or using in any
capacity other than as necessary in the performance of duties assigned by the
Company and its Affiliates (collectively, the “Cardinal Group”) any confidential
information (including without limitation the information described in Paragraph
18), trade secrets or other business sensitive information or material
concerning the Cardinal Group; violation of Company policies, including but not
limited to conduct which would constitute a breach of any certificate of
compliance or similar attestation/ certification signed by Awardee; directly or
indirectly employing, contacting concerning employment, or participating in any
way in the recruitment for employment of (whether as an employee, officer,
director, agent, consultant or independent



--------------------------------------------------------------------------------

contractor), any person who was or is an employee, representative, officer or
director of the Cardinal Group at any time within the 12 months prior to
Awardee’s Termination of Employment; any action by Awardee and/or his or her
representatives that either does or could reasonably be expected to undermine,
diminish or otherwise damage the relationship between the Cardinal Group and any
of its customers, potential customers, vendors and/or suppliers that were known
to Awardee; and breaching any provision of any employment or severance agreement
with a member of the Cardinal Group. As used in this Agreement, “Competitor
Triggering Conduct” shall include, either during Awardee’s employment or within
one year following Termination of Employment, accepting employment with or
serving as a consultant or advisor or in any other capacity to an entity that is
in competition with the business conducted by any member of the Cardinal Group
(a “Competitor”), including, but not limited to, employment or another business
relationship with any Competitor if Awardee has been introduced to trade
secrets, confidential information or business sensitive information during
Awardee’s employment with the Cardinal Group and such information would aid the
Competitor because the threat of disclosure of such information is so great
that, for purposes of this Agreement, it must be assumed that such disclosure
would occur.

5. Special Forfeiture/Repayment Rules. For so long as Awardee continues as an
Employee with the Cardinal Group and for three years following Termination of
Employment regardless of the reason, Awardee agrees not to engage in Triggering
Conduct. If Awardee engages in Triggering Conduct during the time period set
forth in the preceding sentence or in Competitor Triggering Conduct during the
time period referenced in the definition of “Competitor Triggering Conduct” set
forth in Paragraph 4 above, then:

(a) any Restricted Share Units that have not yet vested or that vested within
the Look-Back Period (as defined below) with respect to such Triggering Conduct
or Competitor Triggering Conduct and have not yet been settled by a payment
pursuant to Paragraph 6 hereof shall immediately and automatically terminate, be
forfeited, and cease to exist; and

(b) Awardee shall, within 30 days following written notice from the Company, pay
to the Company an amount equal to (x) the aggregate gross gain realized or
obtained by Awardee resulting from the settlement of all Restricted Share Units
pursuant to Paragraph 6 hereof (measured as of the settlement date (i.e., the
market value of the Restricted Share Units on such settlement date)) that have
already been settled and that had vested at any time within three years prior to
the Triggering Conduct (the “Look-Back Period”), minus (y) $1.00. If Awardee
engages only in Competitor Triggering Conduct, then the Look-Back Period shall
be shortened to exclude any period more than one year prior to Awardee’s
Termination of Employment, but including any period between the time of
Termination of Employment and the time of Awardee’s engaging in Competitor
Triggering Conduct.

Awardee may be released from his or her obligations under this Paragraph 5 if
and only if the Administrator (or its duly appointed designee) determines, in
writing and in its sole discretion, that such action is in the best interests of
the Company. Nothing in this Paragraph 5 constitutes a so-called “noncompete”
covenant. This Paragraph 5 does, however, prohibit certain conduct while Awardee
is associated with the Cardinal Group and thereafter and does provide for the
forfeiture or repayment of the benefits granted by this Agreement under certain
circumstances, including, but not limited to, Awardee’s acceptance of employment
with a Competitor. Awardee agrees to provide the Company with at least 10 days
written notice prior to directly or indirectly accepting employment with, or
serving as a consultant or advisor or in any other capacity to, a Competitor,
and further agrees to inform any such new employer, before accepting employment,
of the terms of this Paragraph 5 and Awardee’s continuing obligations contained
herein. No provision of this Agreement shall diminish, negate or otherwise
impact any separate noncompete or other agreement to which Awardee may be a
party, including, but not limited to, any of the certificates of compliance or
similar attestation/certification signed by Awardee; provided, however,

 

2



--------------------------------------------------------------------------------

that to the extent that any provisions contained in any other agreement are
inconsistent in any manner with the restrictions and covenants of Awardee
contained in this Agreement, the provisions of this Agreement shall take
precedence and such other inconsistent provisions shall be null and void.
Awardee acknowledges and agrees that the provisions contained in this Agreement
are being made for the benefit of the Company in consideration of Awardee’s
receipt of the Restricted Share Units, in consideration of employment, in
consideration of exposing Awardee to the Company’s business operations and
confidential information, and for other good and valuable consideration, the
adequacy of which consideration is hereby expressly confirmed. Awardee further
acknowledges that the receipt of the Restricted Share Units and execution of
this Agreement are voluntary actions on the part of Awardee and that the Company
is unwilling to provide the Restricted Share Units to Awardee without including
the restrictions and covenants of Awardee contained in this Agreement. Further,
the parties agree and acknowledge that the provisions contained in Paragraphs 4
and 5 are ancillary to, or part of, an otherwise enforceable agreement at the
time the agreement is made.

6. Delivery of Shares. Subject to the provisions of Paragraphs 3, 4 and 5 of
this Agreement, and unless Awardee makes an effective election to defer receipt
of the Shares, Awardee shall be entitled to receive from the Company (without
any payment on behalf of Awardee other than as described in Paragraph 11) the
Shares on the date that is five months after vesting of the Restricted Share
Units; provided, however, that, subject to the next sentence, in the event that
such Restricted Share Units vest prior to the Vesting Date as a result of the
death or Disability of Awardee or as a result of a Change of Control, Awardee
shall be entitled to receive the Shares from the Company on the date of vesting.
Notwithstanding the proviso of the preceding sentence, if the Restricted Share
Units vest as a result of the occurrence of a Change of Control under
circumstances where such occurrence would not qualify as a permissible date of
distribution under Section 409A(a)(2)(A) of the Code, and the regulations
thereunder, and where Code Section 409A applies to such distribution, such
proviso shall not apply and Awardee shall be entitled to receive the
corresponding Shares from the Company on the date that would have applied absent
such proviso. Elections to defer receipt of the Shares beyond the date of
settlement provided herein may be permitted in the discretion of the
Administrator pursuant to procedures established by the Administrator in
compliance with the requirements of Section 409A of the Code. For purposes of
this Agreement, the “Delivery Date” is the date that Awardee is entitled to
receive the Shares without regard to any election to defer receipt.

7. Dividend Equivalents. Awardee shall not receive cash dividends on the
Restricted Share Units but instead shall, with respect to each Restricted Share
Unit, receive a cash payment from the Company on each cash dividend payment date
with respect to the Shares with a record date between the Grant Date and the
delivery of the Shares pursuant to Paragraph 6 hereof, such cash payment to be
in an amount equal to the dividend that would have been paid on the Common Share
represented by such unit. Cash payments on each cash dividend payment date with
respect to the Shares with a record date prior to the Delivery Date shall be
accrued until the Delivery Date and paid thereon; provided that if Awardee is
not entitled to receive the Shares on the Delivery Date without regard to any
election to defer receipt, then such cash dividends shall not be paid to
Awardee. Awardee shall not receive non-cash dividends on the Restricted Share
Units, but in the event of the Spin-off or other Organic Change, the Shares
shall be subject to adjustment under Section 16 of the Plan.

8. Holding Period Requirement. If Awardee is classified as an “officer” of the
Company within the meaning of Rule 16a-1(f) under the Securities Exchange Act of
1934, as amended, on the Grant Date, then, as a condition to receipt of the
Restricted Share Units, Awardee hereby agrees to hold the Shares (less any
portion thereof withheld in order to satisfy all applicable federal, state,
local or foreign income, employment or other tax) until the first anniversary of
the applicable Vesting Date (or, if earlier, the date of Awardee’s Termination
of Employment).

 

3



--------------------------------------------------------------------------------

9. Right of Set-Off. By accepting these Restricted Share Units, Awardee consents
to a deduction from, and set-off against, any amounts owed to Awardee by any
member of the Cardinal Group from time to time (including, but not limited to,
amounts owed to Awardee as wages, severance payments or other fringe benefits)
to the extent of the amounts owed to the Cardinal Group by Awardee under this
Agreement.

10. No Shareholder Rights. Awardee shall have no rights of a shareholder with
respect to the Restricted Share Units, including, without limitation, Awardee
shall not have the right to vote the Shares represented by the Restricted Share
Units.

11. Withholding Tax.

(a) Generally. Awardee is liable and responsible for all taxes owed in
connection with the Restricted Share Units (including taxes owed with respect to
the cash payments described in Paragraph 7 hereof), regardless of any action the
Company takes with respect to any tax withholding obligations that arise in
connection with the Restricted Share Units. The Company does not make any
representation or undertaking regarding the tax treatment or the treatment of
any tax withholding in connection with the grant or vesting of the Restricted
Share Units or the subsequent sale of the Shares. The Company does not commit
and is under no obligation to structure the Restricted Share Units to reduce or
eliminate Awardee’s tax liability.

(b) Payment of Withholding Taxes. Prior to any event in connection with the
Restricted Share Units (e.g., vesting or settlement) that the Company determines
may result in any domestic or foreign tax withholding obligation, whether
national, federal, state or local, including any employment tax obligation (the
“Tax Withholding Obligation”), Awardee is required to arrange for the
satisfaction of the minimum amount of such Tax Withholding Obligation in a
manner acceptable to the Company. Unless Awardee elects to satisfy the Tax
Withholding Obligation by an alternative means that is then permitted by the
Company, Awardee’s acceptance of this Agreement constitutes Awardee’s
instruction and authorization to the Company to withhold on Awardee’s behalf the
number of Shares, when the Restricted Share Units become vested and payable, as
the Company determines to be sufficient to satisfy the Tax Withholding
Obligation. In the case of any amounts withheld for taxes pursuant to this
provision in the form of Shares, the amount withheld shall not exceed the
minimum required by applicable law and regulations. The Company shall have the
right to deduct from all cash payments paid pursuant to Paragraph 7 hereof the
amount of any taxes which the Company is required to withhold with respect to
such payments.

12. Governing Law/Venue for Dispute Resolution/Costs and Legal Fees. This
Agreement shall be governed by the laws of the State of Ohio, without regard to
principles of conflicts of law, except to the extent superceded by the laws of
the United States of America. The parties agree and acknowledge that the laws of
the State of Ohio bear a substantial relationship to the parties and/or this
Agreement and that the Restricted Share Units and benefits granted herein would
not be granted without the governance of this Agreement by the laws of the State
of Ohio. In addition, all legal actions or proceedings relating to this
Agreement shall be brought exclusively in state or federal courts located in
Franklin County, Ohio and the parties executing this Agreement hereby consent to
the personal jurisdiction of such courts. Awardee acknowledges that the
covenants contained in Paragraphs 4 and 5 of this Agreement are reasonable in
nature, are fundamental for the protection of the Company’s legitimate business
and proprietary interests, and do not adversely affect Awardee’s ability to earn
a living in any capacity that does not violate such covenants. The parties
further agree that in the event of any violation by Awardee of any such
covenants, the Company will suffer immediate and irreparable injury for which
there is no adequate remedy at law. In the event of any violation or attempted
violations of the restrictions and covenants of Awardee contained in this

 

4



--------------------------------------------------------------------------------

Agreement, the Cardinal Group shall be entitled to specific performance and
injunctive relief or other equitable relief, including the issuance ex parte of
a temporary restraining order, without any showing of irreparable harm or
damage, such irreparable harm being acknowledged and admitted by Awardee, and
Awardee hereby waives any requirement for the securing or posting of any bond in
connection with such remedy, without prejudice to any other rights and remedies
afforded the Cardinal Group hereunder or by law. In the event that it becomes
necessary for the Cardinal Group to institute legal proceedings under this
Agreement, Awardee shall be responsible to the Company for all costs and
reasonable legal fees incurred by the Company with regard to such proceedings.
Any provision of this Agreement which is determined by a court of competent
jurisdiction to be invalid or unenforceable should be construed or limited in a
manner that is valid and enforceable and that comes closest to the business
objectives intended by such provision, without invalidating or rendering
unenforceable the remaining provisions of this Agreement.

13. Action by the Administrator. The parties agree that the interpretation of
this Agreement shall rest exclusively and completely within the sole discretion
of the Administrator. The parties agree to be bound by the decisions of the
Administrator with regard to the interpretation of this Agreement and with
regard to any and all matters set forth in this Agreement. The Administrator may
delegate its functions under this Agreement to an officer of the Cardinal Group
designated by the Administrator (hereinafter the “Designee”). In fulfilling its
responsibilities hereunder, the Administrator or its Designee may rely upon
documents, written statements of the parties or such other material as the
Administrator or its Designee deems appropriate. The parties agree that there is
no right to be heard or to appear before the Administrator or its Designee and
that any decision of the Administrator or its Designee relating to this
Agreement, including, without limitation, whether particular conduct constitutes
Triggering Conduct or Competitor Triggering Conduct, shall be final and binding
unless such decision is arbitrary and capricious.

14. Prompt Acceptance of Agreement. The Restricted Share Unit grant evidenced by
this Agreement shall, at the discretion of the Administrator, be forfeited if
this Agreement is not manually executed and returned to the Company, or
electronically executed by Awardee by indicating Awardee’s acceptance of this
Agreement in accordance with the acceptance procedures set forth on the
Company’s third-party equity plan administrator’s web site, within 90 days of
the Grant Date.

15. Electronic Delivery and Consent to Electronic Participation. The Company
may, in its sole discretion, decide to deliver any documents related to the
Restricted Share Unit grant under and participation in the Plan or future
Restricted Share Units that may be granted under the Plan by electronic means or
to request Awardee’s consent to participate in the Plan by electronic means.
Awardee hereby consents to receive such documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company,
including the acceptance of restricted share unit grants and the execution of
restricted share unit agreements through electronic signature.

16. Notices. All notices, requests, consents and other communications required
or provided under this Agreement to be delivered by Awardee to the Company will
be in writing and will be deemed sufficient if delivered by hand, facsimile,
nationally recognized overnight courier, or certified or registered mail, return
receipt requested, postage prepaid, and will be effective upon delivery to the
Company at the address set forth below:

 

Cardinal Health, Inc.

7000 Cardinal Place

Dublin, Ohio 43017

Attention:  Chief Legal Officer Facsimile:  (614) 757-2797

 

5



--------------------------------------------------------------------------------

All notices, requests, consents and other communications required or provided
under this Agreement to be delivered by the Company to Awardee may be delivered
by e-mail or in writing and will be deemed sufficient if delivered by e-mail,
hand, facsimile, nationally recognized overnight courier, or certified or
registered mail, return receipt requested, postage prepaid, and will be
effective upon delivery to the Awardee.

17. Employment Agreement, Offer Letter or Other Arrangement. To the extent an
employment agreement, offer letter or other arrangement (“Employment
Arrangement”) provides for greater benefits to Awardee with respect to vesting
or other terms of the Award on Termination of Employment or otherwise than
provided in this Agreement or in the Plan, then the terms of this Agreement
shall supersede the terms of such Employment Arrangement and the Employment
Arrangement shall be deemed to be amended to conform with the terms of this
Agreement.

18. Confidentiality of this Agreement. Except as required by law, Awardee will
not disclose to anyone, other than Awardee’s immediate family and legal, tax or
financial advisors, the existence or contents of this Agreement; provided that
Awardee may disclose to any prospective future employer the provisions of
Paragraphs 4 and 5 of this Agreement provided any such future employer agrees to
maintain the confidentiality of such terms. If Awardee violates the provisions
of this Paragraph, then Awardee shall forfeit the Award in accordance with the
terms of Paragraphs 4 and 5.

 

CARDINAL HEALTH, INC. By:  

 

Its:  

 

 

6



--------------------------------------------------------------------------------

ACCEPTANCE OF AGREEMENT

Awardee hereby: (a) acknowledges that he or she has received a copy of the Plan,
a copy of the Company’s most recent annual report to shareholders and other
communications routinely distributed to the Company’s shareholders, and a copy
of the Plan Description dated [date of Plan Description] pertaining to the Plan;
(b) accepts this Agreement and the Restricted Share Units granted to him or her
under this Agreement subject to all provisions of the Plan and this Agreement,
including the provisions in the agreement regarding “Triggering
Conduct/Competitor Triggering Conduct” and “Special Forfeiture/Repayment Rules”
set forth in paragraphs 4 and 5 above and “Confidentiality of this Agreement”
set forth in paragraph 18 above; (c) represents that he or she understands that
the acceptance of this Agreement through an on-line or electronic system, if
applicable, carries the same legal significance as if he or she manually signed
the Agreement; (d) represents and warrants to the Company that he or she is
purchasing the Restricted Share Units for his or her own account, for
investment, and not with a view to or any present intention of selling or
distributing the Restricted Share Units either now or at any specific or
determinable future time or period or upon the occurrence or nonoccurrence of
any predetermined or reasonably foreseeable event; and (e) agrees that no
transfer of the Shares delivered in respect of the Restricted Share Units shall
be made unless the Shares have been duly registered under all applicable Federal
and state securities laws pursuant to a then-effective registration which
contemplates the proposed transfer or unless the Company has received a written
opinion of, or satisfactory to, its legal counsel that the proposed transfer is
exempt from such registration.

 

[     Awardee’s Signature

 

Date]

 

7